Name: Commission Regulation (EEC) No 185/89 of 26 January 1989 repealing Regulation (EEC) No 2415/88 on the sale by tender, for export, of beef held by certain intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 1 . 89 Official Journal of the European Communities No L 23/21 COMMISSION REGULATION (EEC) No 185/89 of 26 January 1989 repealing Regulation (EEC) No 2415/88 on the sale by tender, for export, of beef held by certain intervention agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 4132/88 (2), and in particular Article 7 (3) thereof, Whereas certain quantities of bone-in meat fixed by Commission Regulation (EEC) No 241 5/88 (3), as amended by Regulation (EEC) No 2602/88 (4), were put up for sale by tender ; whereas in view of the large quantities of meat sold under that Regulation, that sale should be terminated ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Managmenet Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2415/88 is hereby repealed. However, its provisions remain applicable to contracts concluded before the entry into force of this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 January 1989. For the Commission Ray MAC SHARRY Member of the Commission 0 OJ No L 148 , 28 . 6. 1968, p. 24. 0 OJ No L 362, 30. 12. 1988, p. 4. 0 OJ No L 208 , 2. 8 . 1988, p. 11 . (4 OJ No L 231 , 20. 8 . 1988, p. 25.